DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding independent claim 1 reciting a propellant and a remainder is a solvent, such recitation (with emphasis added) deems indefinite because it is unclear how claimed limitations a propellant and a remainder is a solvent are related.  Applicant is invited to clarify what is meant by a remainder.
Claim 1 recites the limitation "the spray" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-4 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (JP Application Publication No. JP05032535 A) in view of Tipton (U.S. Patent No. 5,632,727).
	Regarding independent claim 1, Kobayashi discloses applicant’s claimed protective film forming spray for skin surface, the spray comprising: 
an undiluted spray solution () and a propellant, the undiluted spray solution containing water-soluble resin 2 to 40 mass% of water-soluble resin and 2 to 40 mass% of water-insoluble resin (claim 7, Kobayashi) so that so that a total content of the water-soluble resin and the water-insoluble resin is 15 to 50 mass% and a remainder is solvent (see paragraphs 0006 & 0008 and claim 7).
Kobayashi, as presented above, does not disclose the undiluted spray solution filled in a spray bottle.
However, Tipton teaches a protective film forming spray for skin application, column 3 lines 40-43 describes a vessel containing the protective film forming spray.
Therefore, it would have been obvious to one of ordinary skill in the art prior to applicant’s effective application to store Kobayashi’s protective film forming spray in Tipton’s vessel, as being contained allows for controlled dispensing.
	Regarding claim 2, Kobayashi/Tipton, presented above, discloses applicant’s claimed protective film forming spray for skin surface according to claim 1, further containing a surface active agent (drug release, paragraph 0014 in Kobayashi).
	Regarding claim 3, Kobayashi/Tipton, presented above, discloses applicant’s claimed 
protective film forming spray for skin surface according to claim 1, further wherein a ratio of the undiluted spray solution to the propellant is 1:1 to 1:4 (paragraph 0006, Kobayashi).
	Regarding claim 4, Kobayashi/Tipton, presented above, discloses applicant’s claimed 
protective film forming spray for skin surface according to claim 1, further wherein a ratio of the undiluted spray solution to the propellant is 1:1 to 1:4 (paragraph 0006, Kobayashi). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786